UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2495



ALFRED B. GOODWEIN,

                                              Plaintiff - Appellant,


     versus

HAROLD FITRER, in his capacity as Chief of
Staff/Executive Director of Human Resources;
DEBORAH JEWELL-SHERMAN, in her capacity as
Superintendent of Richmond Public Schools;
LARRY A. OLANREWAJU; CHARLES N. NANCE; DAVID
J. BALLARD; JOAN T. MIMMS; EUGENE A. MASON,
JR.; M. GAIL TOWNES; CAROL A.O. WOLF; R. M.
MALONE; STEPHEN N. JOHNSON, in their nine
respective capacities as members of the
Richmond School Board; RICHMOND SCHOOL BOARD;
MELVIN L. ROSE,


                                             Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-202-3)


Submitted:    April 28, 2005                  Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Alfred B. Goodwein, Appellant Pro Se.    Stephanie Ploszay Karn,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Alfred B. Goodwein appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Goodwein v. Fitrer, No. CA-04-202-3 (E.D. Va. Oct. 25, 2004).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -